AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations
                                                                                                                  Fl
                                                                                                                             2020
                                        UNITED STATES DISTRICT Co                                         T
                                                 SOUTHERN DISTRICT OF CALIFORNIA                          ~'f~:usfA,cW~~:JRN1A
                                                                                                          8Y               O&PUTV
              UNITED STATES OF AMERICA                                        AMENDED JUDGMENT IN A CRIMINAL CASE
                                                                              (For Revocation of Probation or Supervised Release)
                                                                              (For Offenses Committed On or After November I, 1987)
                                   V.                                         AFTER REMAND
             MICHAEL BRENT PETERSON (I)
                                                                                 Case Number:        15CR0534-WQH

                                                                              LAUREN WILLIAMS,FEDERAL DEFENDERS
                                                                              Defendant's Attorney
REGISTRATION NO.                    49251298
~   Modification of Supervision Conditions (18 U.S.C. § 3563(c) or 3583(e))

THE DEFENDANT:
~ admitted guilt to violation of al)egation(s) No.                   1-2

D    was found guilty in violation ofallegation(s) No.             _ _ _ _ _ _ _ __;__ _ _ after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                     Nature of Violation
                I                     nv7, Failure to report as directed
               2                      nvl 0, Failure to maintain employment




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through ·s of this judgment.
The senten.ce is imposed pursuant to the Sentencing Reform Act of 1984.
         IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until a11 fines, restitution, costs, and special assessments imposed b)Llhi~--c
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                              Mav 30 2018


                                                                              HON. William Q. Hayes
                                                                              UNITED STATES DIS




                                                                                                                      15CR0534-WQH
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                MICHAEL BRENT PETERSON (I)                                               Judgment - Page 2 of 5
CASE NUMBER:              15CR0534-WQH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 4 months




 •     Sentence imposed pursuant toTitle 8 USC Section l326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at
                  --------- A.M.                              on
                                                                   -------------------
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on                                            to
                                -------------                                 ---------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                               · UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                      15CR0534-WQH
    AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

    DEFENDANT:                   MICHAEL BRENT PETERSON (I)                                                                   Judgment - Page 3 of 5
    CASE NUMBER:                 ! 5CR0534-WQH

                                                         SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
IO years-


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
          The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
•         substance abuse. (Check, if applicable.)
          The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
          The defendant shall cooperate in the collection ofa DNA .sample from the defendant, pursuant to section 3 of the DNA Analysis
          Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
          The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
•         seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
          resides, works, is a student, or was convicted ofa qualifying offense. (Check if applicable.)
•         The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

        If this judgment imposes a fme or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
    such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
    Payments set forth in this judgment.
        The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply with
     any special conditions imposed.
                                        STANDARD CONDITIONS OF SUPERVISION
     I)  the defendant shall not leave the judicial district without the permission of the court or robation officer-
           e e endant shall report to the probation officer in a manner and frequency directed by the court or probation offiCer;
     3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
     4) the defendant shall support his or her dependents;
     5) the defendant shall work full-time (at least 30 hours) at a lawful occupation, unless excused by the probation officer for schooling, training, or
         other acceptable reasons;
     6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
     7) the defendant shall refrain from use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or any
         p_araphemalia related to any controlled substances, except as prescribed by a physician;
     8) the defendant shall not knowingly frequent places where controlled substances are illegally sold, used, distributed, or administered;
     9) the defendant shall not kno"wingly associate with any persons engaged in criminal activity and shall not associate with any person convicted of a
         felony, unless granted permission to do so by the probation officer;
     10) the defendant shall permit a probation officer to visit him or.her at any time at home or elsewhere and shall pennit confiscation of any contraband
         observed in plain view of the probation officer;
     11) the defendant shall notify the probation officer within seventy-two hours o_fbeing arrested or que~tioned by a law enforcement officer;
     12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the pennission of
         the court; and




                                                                                                                                  l 5CR0534-WQH
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:             MICHAEL BRENT PETERSON (I)                                             Judgment - Page 4 of 5
CASE NUMBER:           15CR0534-WQH

                               SPECIAL CONDITIONS OF SUPERVISION


   I. Submit your person, property, house, residence, vehicle, papers, computer, electronic communications or
      data storage devices or media, and effects to search at any time, with or without a warrant, by any law
      enforcement or probation officer with reasonable suspicion concerning a violation of a condition of
      probation/supervised release or unlawful conduct, and otherwise in the lawful discharge of the officer's
      duties. 18 U.S.C. §§ 3563 (b)(23); 3583 (d)(3). Failure to submit to a search may be grounds for
      revocation; you shall warn any other residents the premises may be subject to searches pursuant to this
      condition.

   2. Consent to third party disclosure to any employer, potential employer, concerning any restrictions that
      are imposed by the court.

   3. Not use or possess any computer, computer-related devices (pursuant to 18 U.S.C. § 1030(e)(l)), which
      can communicate data via modem, dedicated connections or cellular networks, and their peripheral
      equipment, and which are capable of accessing or viewing images or other matter that depicts "sexually
      explicit conduct" involving children (as defined by 18 U.S.C. § 2256(2)) and/or "actual sexually explicit
      conduct" involving adults (as defined by 18 U.S.C. § 2257(h)(l)), without prior approval by the court or
      probation officer, all of which are subject to search and seizure. The offender must consent to installation
      of monitoring software and/or hardware on any computer or computer-related devices owned or controlled
      by the offender that will enable the probation officer to monitor all computer use and cellular data. The
      offender must pay for the cost of installation and ongoing monitoring fees for the computer software.

   4. Not knowingly associate with, or have any contact with any sex offenders unless in an approved
      treatment and/or counselin settin .

   5. Not initiate any contact, personal, electric, or otherwise, or associate with anyone under the age of 18,
      unless in the presence of a supervising adult (who is aware of the defendant's conviction), and with
      the prior approval of the probation officer. Defendant's own children and grandchildren are excluded
      from this condition.

   6. Not accept or commence employment or volunteer activity without prior approval of the probation
      officer, and employment should be subject to continuous review and assessment by the probation
      officer.

   7. Not loiter within 200 yards of a school, schoolyard, playground, park, amusement center/park,
      public swimming pool, arcade, daycare center, carnival, recreation venue, library and other
      places primarily frequented by persons under the age of 18, without prior approval of the
      probation officer.




                                                                                                l 5CR0534-WQH
 AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 DEFENDANT:              MICHAEL BRENT PETERSON ( 1)                                           Judgment - Page 5 of5
 CASE NUMBER:            l 5CR0534-WQH

      8. Not possess or view any materials such as videos, magazines, photographs, computer images
         or other matter that depicts "sexually explicit conduct" involving children, as defined by
         18 U.S.C. § 2256(2), and/or "actual sexually explicit conduct" involving adults as defined by
         18 U.S.C. § 2257(h)(l ), and not any place where such materials or entertainment are the primary
         material or entertainment available.

      9. Complete a sex offender evaluation, which may include periodic psychological, physiological testing
         (limited to the polygraph), and completion of the ABEL assessment, at the direction of the court or
         probation officer. If deemed necessary by the treatment provider, the offender shall participate and
         successfully complete an approved state-certified sex offender treatment program, including compliance
         with treatment requirements of the program. The Court authorizes the release of the presentence report,
         and available psychological evaluations to the treatment provider, as approved by the probation officer.
         The offender will allow reciprocal release of information between the probation officer and the treatment
         provider. The offender may also be required to contribute to the costs of services rendered in an amount
         to be determined by the probation officer, based on ability to pay. Polygraph examinations may be used
         following completion of the formal treatment program as directed by the probation officer in order to
         monitor adherence to the goals and objectives of treatment and as part of the containment model.

     I 0. Reside in a residence approved in advance by the probation officer, and any changes in residence
          shall be pre-approved by the probation officer.                          ·

     11. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of 120
         days.

     12. Participate in a program of drug or alcohol abuse treatment, including urinalysis or sweat patch testing
         and counseling, as directed by the probation officer. Allow for reciprocal release of information between
         the probation officer and the treatment provider. May be required to contribute to the costs of services
         rendered in an amount to be determined by the probation officer, based on ability to pay.

     13. Be monitored while under supervision with location monitoring technology at the probation officer,
         which shall be utilized for the purposes of verifying compliance with any court-imposed condition
         of supervision. The offender shall pay all or part of the costs of location monitoring based on their
         ability to pay as directed by the court and/or probation officer.
II




                                                                                                 l 5CR0534-WQH
